Title: To Benjamin Franklin from Anne Johnson Clarke, 5 May 1771
From: Clarke, Anne Johnson
To: Franklin, Benjamin

Honoured Sir,
Barbados May 5th. 1771
I take the liberty to acquaint you we arriv’d here the 9 of Deceber. last and tho it was a long passage it was not a bad one. I was very kindly receiv’d by Capt. Clarke’s Mother and relations; Capt. Clarke not finding A [sea?] Man here, was oblig’d to go to Antigue in search of him in eight days after our arrival, upon which his Mother gave me a very friendly invitation, to stay with her till he return’d, and said to both of us, she shou’d look upon me and treat me in every respect as her own Daughter; I consented and have been with her ever since; Capt. Clarke was gone nine weeks, and when he return’d, was order’d immediately to Grenada and is not yet return’d; but I believe is on his passage; As a War was then so much talk’d of, both Capt. Clarke and his Friends thought it wou’d be very improper for me to go with him, and beg’d if I cou’d make myself easy, I wou’d Continue with his Mother. My compliance was to oblige them, and I have no reason to repent, for by taking their advice, I have gain’d their esteem so far, as to see they are always glad when they can do any thing to contribute to my happiness. Capt. Clarke’s family is one of the first in the Island, his Brother is very rich, and has Travel’d a great deal, and keeps open house, not only for his friends but, Strangers, both European and Foreigners, and is Commissioner of the Coustoms.

I hope you enjoy your health, and Mrs. Stevenson, Mrs. Tickell and Mrs. Hewson theirs, to whome if you please to make best respects—love to Miss Franklin and Master Temple. A line from you to signify you and your Friends are well wou’d give the greatest pleasure to Dear Sir, Your much honour’d Niece
A. Clarke
P.S. If you will favour me with a line, please to direct, for Mrs. Peter Clarke   Barbados.
My Brother is well and joins with me in Duty to You.
 Addressed: To / Dr. Benjamin Franklin, / Craven Street / Strand / London
Endorsed: Mrs Clarke